NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUIS SANCHEZ-VERGARA and                         No.   16-70203
CONCEPCION IBARRA,
                                                 Agency Nos.      A075-595-502
                Petitioners,                                      A070-784-384

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Luis Sanchez-Vergara, a native and citizen of Mexico, and Concepcion

Ibarra, a native and citizen of El Salvador, petition pro se for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing their appeal from an

immigration judge’s decision denying special rule cancellation of removal under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Nicaraguan Adjustment and Central American Relief Act (“NACARA”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in part

the petition for review.

      Petitioners fail to address, and therefore waive any challenge to, the

agency’s determination that they did not establish eligibility for special rule

cancellation under NACARA. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th

Cir. 2011) (issues not raised in the opening brief are waived).

      We lack jurisdiction to consider petitioners’ unexhausted contention

regarding eligibility for asylum and related relief. See Tijani v. Holder, 628 F.3d

1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not

presented in an alien’s administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                       16-70203